1 Fulton Financial Corporation May 2010 Investor Presentation Data as of March 31, 2010 2 nThis presentation may contain forward-looking statements about Fulton Financial Corporation’s financial condition, results of operations, business, strategies, products and services. You can identify forward-looking statements by the use of words such as “may”, “should”, “will”, “could”, “estimates”, “predicts”, “potential”, “continue”, “anticipates”, “believes”, “plans”, “expects”, “future” and “intends” and similar expressions which are intended to identify forward-looking statements. n Such forward-looking statements reflect the current beliefs and expectations of the Corporation’s management, are based on estimates, assumptions and projections about the Corporation’s business and its industry, and involve significant risks and uncertainties, some of which are beyond our control and difficult to predict. These statements are not guarantees of future performance and actual results may differ materially from those expressed or forecasted in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Accordingly, investors and others are cautioned not to place undue reliance on such forward-looking statements. nMany factors could affect future financial results including, without limitation, asset quality and the impact of adverse changes in the economy and in credit or other markets and resulting effects on credit risk and asset values; acquisition and growth strategies; market risk; changes or adverse developments in economic, political or regulatory conditions; a continuation or worsening of the current disruption in credit and other markets, including the lack of or reduced access to, and the abnormal functioning of markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of Federal Deposit Insurance Corporation deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; balances of risk- sensitive assets to risk-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. nFor a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statement 3 Presentation Outline uCorporate Profile uFranchise and Markets uInvestment Highlights uCapital uLoan Portfolio Snapshot uEarnings/Peer Group uFinancial Performance uSummary uSupplemental Credit Information 4 Fulton Financial Profile(as of 3/31/10) nMid-Atlantic regional financial holding company nA family of 8 community banks in 5 states nFulton Financial Advisors nFulton Mortgage Company n270 community banking offices nAsset size:$ 16.4 billion n3,950 Team Members nMarket capitalization:$ 1.8 billion nBook value per common share:$ 9.06 nTangible book value per common share:$ 5.94 nShares outstanding: 176.5 million 5 A Valuable Geographic Franchise 6 Maryland Consolidation 7 Superior Customer Experience Care, Listen, Understand, Deliver 8 Our Brand COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING LISTENING IS JUST THE BEGINNING. 9 Market Share nMarket share increased in 36 out of 53 counties served in our five-state market nMarket share increased in 27 out of 31 counties served in PA, MD, and DE 10 Investment Highlights n$230 Million Common Stock Offering / Intend to repay TARP nStrong capital ratios - Tier 1 risk-based capital ratio of 11.00% pro forma for common equity offering and TARP repayment nExpanding net interest margin nStabilizing asset quality - provision and net charge-offs declined in the first quarter nAsset quality ratios compare favorably to peers nExpense control nStrong liquidity nDiversified loan portfolio with managed decline in construction exposure nRecent recognition by Forbes 11 Details of Common Stock Offering nAnnounced April 29, 2010 n21.8 million shares, at $10.40 per share n$226.7 million proceeds, net of underwriting discount and commissions nShares outstanding, post-offering: 198.3 million nUnderwriter has option to purchase additional 3.3 million shares by May 29, 2010 12 Reasons for Stock Offering nRedeem preferred stock issued to US Treasury under TARP nRepurchase of warrant to purchase 5.5 million shares of common stock nStrengthen capital position in anticipation of increases in regulatory capital requirements nAcquisitions nSupport internal growth initiatives 13 Paying Back TARP nEliminates $18.8 million in annual dividends paid to the U. S.
